Citation Nr: 0924996	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
subacute cutaneous lupus erythematosus (SCLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to 
August 2004.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating 
decision of the Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO granted 
service connection for SCLE, and assigned a 10 percent 
rating, effective September 1, 2004.

In July 2007, the Veteran testified during a hearing at the 
RO before the undersigned; a transcript of that hearing is of 
record.

In September 2007, the Board remanded the claim to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for additional development.  After completing the requested 
action, the AMC continued the denial of the claim in a March 
2009 supplemental statement of the case, and returned this 
matter to the Board for further appellate consideration.  

In April 2009, the Veteran submitted additional evidence to 
the Board without a waiver of initial RO consideration of 
this evidence.  However, as the Board is granting the precise 
benefit requested in the Veteran's April 2009 letter 
enclosing this evidence, a remand for RO consideration of 
this evidence is not required.  See 38 C.F.R. § 20.1304(c).

FINDING OF FACT

The Veteran's SCLE has required constant or near-constant 
systemic therapy, specifically, Plaquenil, an 
immunosuppressive drug.

CONCLUSION OF LAW

The criteria for a rating of 60 percent for SCLE are met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.118, Diagnostic Code 7809 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for an initial 
rating higher than 10 percent for SCLE to the extent 
requested by the Veteran, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's SCLE is rated under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7809.  Under DC 7809, subacute cutaneous 
lupus is to be rated as disfigurement of the head, face, or 
neck (DC 7800); scars (DCs 7801-7805); or dermatitis (DC 
7806), depending on the predominant disability.  The RO has 
rated the Veteran's SCLE under DC 7806.  DC 7806 provides 
various ratings from 0 to 60 percent.  Within the criteria 
for each rating are two alternate bases for the indicated 
rating, separated by the conjunction "or."  See Camacho v. 
Nicholson, 21 Vet. App. 360, 366 (2007) (citing Johnson v. 
Brown, 7 Vet. App. 95, 97 (1995)) (the word "or" in the 
rating criteria shows that each is an independent basis for 
granting that rating).  These bases are: (1) the percentage 
of the body or exposed area affected by the skin condition 
and (2) the nature and amount of therapy required during the 
past 12 month period.

The Veteran argues that he meets one of the criteria for a 60 
percent rating, which is warranted when constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12-
month period.  A 30 percent rating is warranted when such 
therapy was required for six weeks or more but not constantly 
during the past 12-month period, and a 10 percent rating is 
warranted when such therapy is required for less than six 
weeks during the past 12-month period.

The evidence reflects that the Veteran was seen by Dr. 
Horowitz in September 2004 with a rash "all over his body" 
for the previous 6 weeks.  He was treated with an ointment 
and referred to a rheumatologist, with a note to consider 
adding Plaquenil in the future.  The Veteran was subsequently 
prescribed Plaquenil and has taken it nearly constantly since 
that time.  The primary issue on this appeal is therefore 
whether Plaquenil is an immunosuppressive drug that falls 
within the systemic therapy listed in DC 7806.

The Board cannot make its own independent medical judgments.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).   Thus, it must rely 
on medical opinions and evidence in determining whether 
Plaquenil is an immunosuppressive drug.  There are 
conflicting medical opinions on this question.

In September 2008, a nurse practitioner conducted a VA 
examination, and concluded that Plaquenil is neither a 
corticosteroid nor an immunosuppressive drug.  Rather, 
according to the nurse practitioner, this drug is an 
aminoquinoline.  She did not further define aminoquinoline.  
The December 2008 VA examination report was also signed by a 
VA psychiatrist and indicated that the psychiatrist was also 
director of compensation and pension.

In contrast, Dr. Watterson, identified as a rheumatologist on 
the stationery of his practice, Arthritis Specialists, wrote 
in an April 2009 letter that the Veteran is on Plaquenil for 
his SCLE and that Plaquenil is considered a disease modifying 
antirheumatic drug therapy, i.e., an immunosuppressive 
medication.  He also referred to Plaquenil by its generic 
name, hydroxycholoroquine.  Similarly, Dr. Walker, a clinical 
pharmacologist with the Cookeville Regional Medical Center, 
wrote in an April 2009 letter that hydroxychloroquine is an 
immunosuppressive agent from the lysosomotropic amine family, 
and attached various pieces of medical literature referring 
to this drug as an immunosuppressive drug.  

The qualifications of Drs. Watterson and Walker, a 
rheumatologist and clinical pharmacologist, are at least as 
suitable to answering the question of the nature of Plaquenil 
as those of the VA nurse practitioner and psychiatrist.  
Moreover, these private physicians were at least as well 
informed regarding this question and explained their 
reasoning as thoroughly as the VA nurse practitioner and 
psychiatrist, particularly in light of the materials cited by 
Dr. Walker.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed).  Thus, with reasonable doubt resolved 
in favor of the Veteran, the Board finds that, in the 
circumstances of this case, Plaquenil is an immunosuppressive 
drug.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.  As the Veteran has been 
taking Plaquenil for most of the appeal period in response to 
the September 2004 episode of a rash "all over his body," 
the Board finds that he has had constant or near-constant 
systemic therapy warranting an initial rating under DC 7806 
(as required for rating under DC 7809) of 60 percent for his 
SCLE from September 1, 2004.

In a statement dated in April 2008, the Veteran contended 
that his disability should be evaluated as 60 percent 
disabling under DC 7806.  As this is the precise benefit 
granted in this decision, the decision constitutes a full 
grant of the benefits sought on appeal.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (holding a claimant is generally presumed 
to be seeking the maximum benefit available under law, but 
that a claimant can limit the claim to a lesser amount).






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 60 percent for SCLE is 
granted, effective September 1, 2004.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


